Citation Nr: 0413653	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  93-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased evaluation for tinea 
versicolor, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims.

The Board observes that the appellant's representative 
requested an extension of time to submit medical evidence in 
January 2004.  This request was granted in January 2004.  
Thereafter, in February 2004, the appellant's represented 
filed another motion requesting an extension of time, which 
was granted by the Board in March 2004.  The Board observes 
that the appellant's representative has submitted no 
additional medical evidence for consideration in this matter.  
Notwithstanding, the appellant will have another opportunity 
to provide additional evidence in light of the Board's action 
in this matter.

Finally, in correspondence received in August 2003, during 
the pendency of this appeal, the appellant requested 
increased evaluations for his service-connected right ankle 
and left shoulder disabilities.  These matters are referred 
to the RO for the appropriate action. 


REMAND

These issues originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision and subsequent rating actions which determined that 
service connection was not established for psychiatric and 
low back disabilities, and determined a higher rating 
evaluation was not warranted for the appellant's service-
connected tinea versicolor.  The appellant appealed the 
Board's June 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In August 2003, the Office of General Counsel for VA, on 
behalf of the Secretary, filed a joint motion for remand and 
for stay of proceedings.  The request was to vacate the June 
2002 decision by the Board and remand the matter for review 
of the appellant's claim in conjunction with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  The Court granted this 
motion in an August 2003 order, and the case was returned to 
the Board for compliance with the directives stipulated in 
the motion.

The joint motion pointed out that VA had failed to provide 
the appellant with adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  It was explained that the 
information provided to the appellant did not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
the appellant was not clearly notified of the evidence 
necessary to substantiate his service connection and 
increased rating claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Additionally, it was noted that VA examination consistent 
with the requested development set forth in the May 1999 
remand was not accomplished.  In particular, it was noted 
that an adequate VA examination had not been conducted and 
that the composition of VA clinical reports concerning the 
appellant's skin disorder dated from December 1998 through 
October 2000 did not fully comply with the directives in the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It was explained in the joint motion that only examination 
during the active stage of the service-connected versicolor 
would comport with the instructions of the May 1999 remand.  
Accordingly, the appellant must be provided an adequate 
examination that contains sufficient detail to ascertain the 
severity of the service-connected skin disorder.

The Board also notes that the Schedule for Rating 
Disabilities pertaining to skin disorders under 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833, was amended and rewritten, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  This change became effective during the 
appellant's appeal.  Given that the file is being returned to 
the RO to provide notice to the appellant of the VCAA, the RO 
will have an opportunity to consider the amended schedular 
criteria.

The Board observes, therefore, that additional development is 
required prior to further review of the appellant's claim.  
See 38 U.S.C.A. § 5103A (West 2002).  The appellant should be 
given the opportunity to submit additional evidence and 
argument.  In this regard, the VA must ensure that it 
fulfilled its duty to notify the appellant of the evidence 
necessary to substantiate his claims.  See 38 U.S.C.A. 
§ 5103 (West 2002).  The VA should assist the appellant in 
this matter prior to the Board's review.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Thus, in order to give the appellant every consideration with 
respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this matter will cause, 
it
recognizes that due process considerations require such 
action.  Accordingly, this 
matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159(b) (2003).

2.  The RO should schedule the appellant for 
a VA dermatological examination, to be 
conducted during the active stage of the 
service-connected tinea versicolor.  The 
veteran must be given adequate notice of the 
requested examination, which includes 
advising him of the consequences of failure 
to report for a scheduled examination.  If he 
fails to report for a scheduled examination, 
this fact should be documented in the claims 
folder.  Copies of all notifications should 
be associated with the claims folder. 

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  Color photographs should be taken of 
the affected areas and included with the 
examination report.  The examiner should 
describe the disability in terms of the 
criteria for rating scars, disfigurement, and 
dermatitis (Diagnostic Codes 7800 through 
7806).

3.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues on appeal.  The RO 
should review the appellant's claim of 
entitlement to an increased rating for tinea 
versicolor under the applicable diagnostic 
code of 38 C.F.R. § 4.118, in effect before 
and after August 30, 2002.  If the 
determination remains unfavorable to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




